     Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 1 of 12. PageID #: 131




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 MD AUTO GROUP, LLC dba I-90 CASE NO. 1:20-CV-002248
 NISSAN,

                                Plaintiff,         JUDGE PAMELA A. BARKER
                 -vs-

 NISSAN NORTH AMERICA, INC.,
                                                   ORDER
                                Defendant.


         This matter comes before the Court upon Plaintiff MD Auto Group, LLC’s Motion to Remand

this matter back to the Court of Common Pleas of Lorain County, Ohio. (Doc. No. 6.) Defendant

Nissan North America, Inc. filed an Opposition to Plaintiff’s Motion to Remand. (Doc. No. 7.)

Plaintiff did not file a Reply. For the reasons set forth below, Plaintiff’s Motion to Remand is denied.

I.       Background

         This matter stems from a dispute between Plaintiff MD Auto Group, LLC, dba I-90 Nissan

(“I-90”), a car dealership and franchisee, and Defendant Nissan North America, Inc. (“NNA”), a

vehicle manufacturer and franchisor, over NNA’s internal audit of I-90’s warranty service repair

practices. (Doc. No. 1-1, ¶¶ 1-4, 14.)

         I-90 is a car dealership in Sheffield Village, Ohio that sells and services NNA vehicles. (Id.

at ¶ 3.) I-90 completes service repairs on vehicles covered under NNA warranties. (Id. at ¶ 10.) On

January 31, 2020, NNA informed I-90 that it had audited I-90’s warranty service repair practices.

(Id. at ¶ 14.) NNA concluded that I-90 failed to comply with various NNA repair requirements with

respect to certain repairs that NNA had already approved and paid. (Id. at ¶ 14.) NNA requested that

I-90 repay NNA for certain repairs that NNA believed did not comply with its internal warranty repair
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 2 of 12. PageID #: 132




standards. (Id.) To that end, NNA requested that I-90 pay NNA a “chargeback”—or refund—of

$76,664.92. (Id.)

       On February 7, 2020, I-90 appealed NNA’s audit findings. (Id. at ¶ 16.) In a letter dated June

3, 2020, NNA denied I-90’s appeal, but also offered to reduce the amount of the chargeback to

$54,309.77 in hopes of settling the dispute. (Doc. No. 7-2.) NNA requested that I-90 notify it whether

I-90 accepted the reduced chargeback offer by June 19, 2020. (Id.)

       On June 18, 2020, I-90 again appealed NNA’s audit findings and countered that the

chargeback amount should total only $2,990.94. (Doc. No. 1-1, ¶ 19.) On September 2, 2020, NNA

again rejected I-90’s appeal and offered, again, to reduce the chargeback to $54,309.77. (Id. at ¶ 21.)

NNA informed I-90 that this chargeback reduction offer only stood until September 13, 2020. (Id.)

       On September 11, 2020, I-90 commenced this action against NNA in the Cuyahoga County

Court of Common Pleas (“CCCCP”). (Id.) In its Complaint, I-90 brings five claims against NNA:

(1) Count One, Breach of the Ohio Dealer Act; (2) Count Two, Declaratory Judgment; (3) Count

Three, Injunctive Relief; (4) Count Four, Breach of Contract and Implied Covenants; and (5) Count

Five, Breach of Fiduciary Duty. (Id. at ¶¶ 25-67.) I-90 seeks various types of relief. With respect to

Count One, I-90 seeks the following: to “maintain the status quo and keep the service claims actually

performed and paid by NNA,” reimbursement of its costs and fees associated with bringing this action

as provided under Ohio Rev. C. § 4517.65(A), and “double all compensatory damages (i.e., proposed

charge back amount of $54,309.77).” (Id. at ¶¶ 39, 40.) With respect to Count Two, I-90 seeks a

declaration setting forth certain of its rights related to the chargeback. (Id. at ¶ 43.) With respect to

Count Three, I-90 seeks an injunction to “main[tain] the status quo” and prevent NNA from debiting

I-90’s account $54,309.77 for the chargeback. (Id. at ¶¶ 49-51.) With respect to Count Four, NNA


                                                   2
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 3 of 12. PageID #: 133




seeks an unspecified amount of actual and consequential damages. (Id. at ¶ 62.) With respect to

Count Five, NNA seeks unspecified damages “in an amount to be determined at trial of this matter,

including exemplary damages and attorneys’ fees.” (Id. at ¶ 67.)

       On September 15, 2020, Judge Nancy Fuerst determined that venue was properly situated in

Lorain County and sua sponte transferred the matter to the Lorain County Court of Common Pleas

(“LCCCP”). (Doc. No. 6-1, PageID# 54.) That same day, the CCCCP mailed a copy of the transfer

order to NNA. (Id. at PageID# 55.) The CCCCP docket reflects that it was delivered to NNA on

September 23, 2020. (Id.)

       According to NNA, it was served with I-90’s Complaint and Summons from the CCCCP on

September 16, 2020, one day after Judge Fuerst ordered the matter transferred to the LCCCP. (Doc.

No. 7, PageID# 58.) According to NNA, I-90 did not serve a copy of the September 15, 2020 transfer

order on NNA with the Complaint and Summons. (Id.)

       The LCCCP received the matter on September 23, 2020. (Id. at PageID# 56.) That same day,

the LCCCP sent NNA notice of the transfer via certified mail. (Id.) The LCCCP docket reflects that

NNA received and signed for the notice of transfer on September 29, 2020. (Id.) On October 6,

2020, NNA filed its Notice of Removal to this Court. (Doc. No. 1.) That same day, NNA notified

the CCCCP that it removed the matter. (Doc. No. 6-1, PageID# 55; Doc. No. 7, PageID# 58.)

       On October 29, 2020, I-90 filed the instant Motion to Remand the case back to the LCCCP.

(Doc. No. 6.) On October 30, 2020, NNA filed another Notice of Filing, this time notifying the

LCCCP that NNA had removed the case to this Court. (Doc. No. 7-5.) On November 3, 2020, the

LCCCP docket was updated to reflect that NNA “timely filed a notice of removal” to this Court, in

accordance with 28 U.S.C. § 1446. (Doc. No. 7-6.)


                                                3
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 4 of 12. PageID #: 134




       On November 12, 2020, NNA filed an Opposition to I-90’s Motion to Remand. (Doc. No.

7.) I-90 did not file a reply in support of its Motion. Thus, the matter is ripe and ready for resolution.

II.    Standard of Review

       A defendant may remove to federal court only state court actions that originally could have

been filed in federal court. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 96

L.Ed.2d 318 (1987). As a court of limited jurisdiction, a federal district court must proceed cautiously

in determining that it has subject matter jurisdiction. Musson Theatrical, Inc. v. Fed. Express Corp.,

89 F.3d 1244, 1252 (6th Cir. 1996). To remove a case based on diversity, the diverse defendant must

demonstrate that all prerequisites of diversity jurisdiction contained in 28 U.S.C. § 1332 are satisfied.

Under § 1332(a), a federal district court possesses original subject-matter jurisdiction over a case

when the parties are diverse in citizenship and the amount in controversy exceeds $75,000.00. 28

U.S.C. § 1332.

       The court must give “due regard” to the power reserved to the states under the Constitution

to provide for the determination of controversies in the state courts. Shamrock Oil & Gas Corp. v.

Sheets, 313 U.S. 100, 108-09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941). Accordingly, removal statutes

must be construed strictly to promote comity and preserve jurisdictional boundaries between state

and federal courts. Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994). “[A]ll

doubts as to the propriety of removal are resolved in favor of remand.” Coyne v. Am. Tobacco Co.,

183 F.3d 488, 493 (6th Cir. 1999). The defendant seeking removal bears the burden of proving the

court’s jurisdiction. See Rogers v. Wal–Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000). In

determining whether removal was proper, a trial court “has wide discretion to allow affidavits,




                                                    4
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 5 of 12. PageID #: 135




documents and even a limited evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat.

Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990).

III.   Analysis

       I-90 argues that this matter should be remanded for two reasons: first, that NNA’s removal

was defective because it failed to attach certain orders to its removal and to file a notice of removal

with the correct state court; and, second, that this Court lacks jurisdiction over this matter because

the amount in controversy is less than $75,000. (Doc. No. 6.) NNA contends that it cured any

procedural defects with its subsequent filings in this Court and in state court, and also that the amount

in controversy is satisfied. (Doc. No. 7.)

       A.      Defective Removal

       First, I-90 asserts that this matter should be remanded to the LCCCP because NNA failed to

attach two orders to its Notice of Removal in this court: (1) Judge Fuerst’s September 15, 2020

transfer order, and (2) the September 23, 2020 notice from the LCCCP confirming the matter was

transferred from Cuyahoga to Lorain County. (Doc. No. 6, PageID# 41-42.)

       NNA responds that a failure to attach orders to a notice of removal is a procedural error that

can be cured with a supplemental filing. (Doc. No. 7, PageID# 59-60.) NNA argues that it cured this

error when it appended the September 15, 2020 transfer order, its “Notice of Filing of Notice of

Removal” to the LCCCP, and a copy of the LCCCP docket to its Opposition. (Doc Nos. 7-4 – 7-6.)

The Court finds NNA’s argument well-taken.

       A notice of removal shall be filed within 30 days of receipt by the defendant, whether through

service or otherwise. 28 U.S.C. § 1446(b). The notice of removal must be accompanied by “a copy




                                                   5
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 6 of 12. PageID #: 136




of all process, pleadings, and orders served upon such defendant or defendants in such action.” 28

U.S.C. § 1446(a).

       “The Sixth Circuit permits defendants to cure procedural defects in notices of removal so long

as the removal was timely and did not violate the unanimity requirements in cases with multiple

defendants, and federal-court jurisdiction in fact existed prior to the expiration of the time period for

removal.” Hankins v. Bosch, No. 3:18-cv-2191, 2019 WL 1382243, at *1 (N.D. Ohio Mar. 27, 2019).

“A court may deny a plaintiff’s motion to remand where the defendants only ‘committed a technical

error . . . that could easily be cured . . . .’” Id. (quoting Schliewe v. Toro, 138 F. App’x 715, 720 (6th

Cir. 2005)). A failure to conform to the removal statute’s procedural rules “is not a jurisdictional

defect and is curable by amendment even after the thirty-day window for filing the notice has

expired.” Wright v. Sand Canyon Corp., No. 5:10-cv-2188, 2011 WL 1792815, at *2 (N.D. Ohio

May 11, 2011) (citing Klein v. Manor Healthcare Corp., Nos. 92-4328, 92-4347, 1994 WL 91786,

at *4 (6th Cir. Mar. 22, 1994) (“In recent years, this court has expressed a reluctance to interpret

statutory removal provisions in a grudging and rigid manner, preferring instead to read them in a light

[. . .] more consonant with a modern understanding of pleading practices.”)).

       The Court finds that NNA properly cured this procedural defect when it filed Judge Fuerst’s

September 15, 2020 transfer order and the LCCCP docket, indicating that the transfer was completed

on September 21, 2020. (Doc. Nos. 7-4, 7-6.) This is not the type of fatal flaw that warrants remand.

See, e.g., Hankins, 2019 WL 1382243, at *1.

       Next, I-90 contends that remand is also warranted here because NNA failed to provide prompt

notice of removal to the LCCCP and instead filed its October 6, 2020 notice of removal “with the

clerk for the inactive and closed matter in Cuyahoga County Common Pleas Court.” (Doc. No. 6,


                                                    6
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 7 of 12. PageID #: 137




PageID# 43.) NNA argues that it cured this defect when it filed a notice of removal with the LCCCP

on October 30, 2020. (Doc. No. 7, PageID# 59.) Here, too, the Court finds that NNA has the better

argument.

       According to 28 U.S.C. § 1446(b)(1), a defendant has 30 days from the date that it received

the Complaint and Summons to file a notice of removal in this Court. According to 28 U.S.C. §

1446(d), “[p]romptly after the filing of such notice of removal of a civil action the defendant or

defendants shall give written notice thereof to all adverse parties and shall file a copy of the notice

with the clerk of such State court, which shall effect the removal and the State court shall proceed no

further unless and until the case is remanded.” As discussed, supra, the Sixth Circuit permits

defendants to cure procedural defect in notices of removal, so long as removal was timely and federal

jurisdiction existed at the time of removal. See Hankins, 2019 WL 1382243, at *1. Defendants may

even cure procedural defects after the initial 30-day window for removal has closed. See Wright,

2011 WL 1792815, at *2.

       To support its argument that its initial failure to file a notice of removal to the LCCCP is not

fatal, NNA directs the Court’s attention to Peterson v. BMI Refractories, an Eleventh Circuit case

with a far more complicated procedural history than the instant matter. In Peterson, the plaintiff

initially filed a case in Jefferson County, Alabama. Peterson v. BMI Refractories, 124 F.3d 1386,

1388. The defendant was properly served in Jefferson County on August 3, 1995. Id. One week

later, on August 10, 1995, the Jefferson County court transferred the matter to Montgomery County,

Alabama. Id. For reasons that are unclear, the defendant never learned of the transfer. Id. Instead,

the defendant filed a notice of removal to the Northern District of Alabama, the district that embraces

Jefferson County, but not Montgomery County, which is situated in the Middle District. Id. Although


                                                  7
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 8 of 12. PageID #: 138




the defendant only ever filed actual notice of removal in Jefferson County, and never filed notice of

removal in Montgomery County, the Eleventh Circuit concluded that, “[m]ore importantly, failure of

notice to the state court is a procedural defect that does not defeat federal jurisdiction, even though a

federal court might be justified in granting a timely motion to remand under 28 U.S.C. § 1447 on the

grounds of such a defect.” Id. at 1395. To support its conclusion, the court cited to Covington v.

Indemnity Insurance of North America, which held “that [the] district court acquired jurisdiction in a

removed case, even though the notice of removal was defective in that a ‘copy of all process,

pleadings, and orders’ was not filed with the removal petition.” Id. (citing Covington v. Indem. Ins.

Co. of N. Am., 251 F.2d 930, 932 (5th Cir. 1958)). The Eleventh Circuit concluded that the

defendant’s failure to file written notice of removal with the Montgomery County court did not defeat

the district court’s removal jurisdiction.

       The Court is persuaded that NNA’s defective filing of notice to Cuyahoga, rather than Lorain,

County does not defeat the Court’s removal jurisdiction, as NNA ultimately remedied the error. NNA

was served with the Complaint and Summons on September 16, 2020. (Doc. No. 7, PageID# 58.)

NNA timely filed its Notice of Removal in this Court, and also in the Cuyahoga County Court of

Common Pleas 20 days later, on October 6, 2020. (Doc. No. 1; see also Doc. No. 7, PageID# 58.) I-

90 filed its Motion to Remand on October 29, 2020, and NNA, alerted to its error, filed a “Notice of

Filing of Notice of Removal” with the LCCCP on October 30, 2020, or 24 days after it initially

removed the case to this Court. (Doc. No. 7-5.) No doubt, it is puzzling why NNA proceeded to file

its Notice of Removal in the CCCCP on October 6, 2020, when the LCCCP docket reflects that NNA

received notice of the transfer to Lorain County on September 29, 2020. (Doc. No. 7-6.) However,

once I-90 filed its Motion to Remand on October 29, 2020, NNA filed its “Notice of Filing of Notice


                                                   8
  Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 9 of 12. PageID #: 139




of Remand” to the LCCCP the very next day, curing its defect within 24 days of removal to this

Court.

         Moreover, the Court notes that the LCCCP took no substantive action in this case between

when the court received the case on September 23, 2020, and when NNA filed its Notice of Filing of

Notice of Remand on October 30, 2020. (See Doc. No. 7-6.) Further, I-90 was aware that NNA filed

a Notice of Removal to this Court on October 6, 2020, as it filed its Motion to Remand in this Court

on October 29, 2020. (Doc. No. 6.) Thus, I-90 has not been prejudiced by NNA’s defect. See, e.g.,

Young v. Community Assessment & Treatment Servs., Inc., No. 1:07-cv-1797, 2007 WL 3340033, at

*6 (N.D. Ohio Nov. 6, 2007) (concluding that the defendant’s failure to attach the state court

summons did not unduly prejudice the state court or plaintiff, as the defect was easily remedied).

         Accordingly, because the Court has subject-matter jurisdiction over this matter, see infra, the

Court concludes that NNA’s initial defects in its Notice of Removal do not require remanding this

matter back to the state court.

         B.     Amount in Controversy

         Both parties concede diversity of citizenship. However, the parties contest whether NNA has

satisfied the amount-in-controversy requirement to obtain diversity jurisdiction. Specifically, I-90

argues that the true amount in controversy is only $54,309.77, the amount for which NNA twice

offered to settle with I-90. (Doc. No. 6, PageID# 45.) I-90 further argues that the Court may only

consider attorney fees accrued as of the time of removal (i.e., $5,950.00), rather than “speculate”

about the amount of attorney fees that may accrue in this matter in the future. (Id. at PageID# 47-

48.) With respect to its claims for declaratory judgment and injunctive relief, I-90 argues that the

Court should measure the “value of the object in litigation” to be $54,309.77, the amount of both of


                                                    9
 Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 10 of 12. PageID #: 140




NNA’s settlement offers to I-90, and not $76,664.92. (Id. at PageID# 48.) With respect to its claims

for breach of contract and breach of fiduciary duty, I-90 argues that NNA’s initial audit amount of

$76,664.92 “was twice revised downward to the amount of $54,309.77 after appeals by I-90.” (Id.)

       In its Opposition, NNA argues that the amount in controversy requirement is easily satisfied

because the proposed chargeback at issue is $76,664.92. (Doc. No. 7, PageID# 60.) NNA argues

that it twice offered to reduce the chargeback amount, but that both of those offers expired. (Id.)

Therefore, the chargeback amount that I-90 seeks to avoid through this litigation is $76,664.92. (Id.)

Moreover, NNA argues, I-90 also seeks attorney fees, costs, and to double its damages under the

Ohio Dealer Act, which, when added together with the chargeback at issue, far exceed $75,000. (Id.

at PageID# 61.)

       The Court finds that NNA has established the requisite amount in controversy. To satisfy its

burden, NNA must prove by a preponderance of the evidence that the complete diversity and amount

in controversy requirements are met. Everett v. Verizon Wireless, Inc., 460 F.3d 818, 829 (6th Cir.

2006) (abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77 (2010)). Normally, the

sum claimed by the plaintiff controls, but “where plaintiff[ ] seek[s] to recover some unspecified

amount that is not self-evidently greater or less than the federal amount-in-controversy requirement,

the defendant satisfies its burden when it proves that the amount in controversy more likely than not

exceeds $75,000[.00.]” Id. at 822.

       “In an action for injunction, ‘it is well established that the amount in controversy is measured

by the value of the object of the litigation.’” Ojala Props., LLC v. Clear Channel Outdoor, Inc., No.

1:13-cv-1226, 2013 WL 4501020, at *2 (N.D. Ohio Aug. 21, 2013) (quoting Hunt v. Wash. State

Apple Adver. Comm’n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977)). In an action for a


                                                 10
 Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 11 of 12. PageID #: 141




declaratory judgment, the same standard applies.           Northup Properties, Inc. v. Chesapeake

Appalachia, LLC, 567 F.3d 767, 770 (6th Cir. 2009) (citing Hunt, 432 U.S. at 347). In applying this

principle, the Sixth Circuit “has said that [w]here a party seeks a declaratory judgment, the amount

in controversy is not necessarily the money judgment sought or recovered, but rather the value of the

consequences which may result from the litigation.” Freeland v. Liberty Mut. Fire Ins. Co., 632 F.3d

250, 253 (6th Cir. 2011) (quotations omitted).

       In Counts Two and Three, I-90 seeks a declaratory judgment that declares, among other

things, NNA’s attempt to institute an “audit and charge back for paid service claims beyond one (1)

year (without alleging fraud or lacking material documentation) violates the Ohio Dealer Act,” as

well as an injunction to maintain the “status quo” and prevent NNA from debiting I-90’s account for

the chargeback. (Doc. No. 1-1, ¶¶ 43, 50.) Thus, the “object of the litigation” is NNA’s proposed

chargeback for the allegedly improper repairs. The “value” of the chargeback is $76,664.92, the

amount that NNA originally sought from I-90 on January 31, 2020. (Id. at ¶ 15.) NNA’s audit is the

root of this litigation: NNA calculated that it allegedly overpaid I-90 $76,664.92 for improper

warranty service repairs. (Id.) I-90 seeks to maintain the “status quo” through its declaratory

judgment and injunctive relief claims, meaning that it seeks to retain the value of the allegedly

improper repairs. (Id. at ¶¶ 49, 50, 51.) According to the January 31, 2020 letter, the value of those

allegedly improper repairs is $76,664.92. (Id. at ¶ 15.) NNA’s offers to settle the dispute with I-90

for $54,309.77 do not alter NNA’s original calculation that it believes I-90 owes it $76,664.92 for

allegedly improper repairs. (Id.) I-90 offers no support for its argument that NNA’s expired

settlement offers represent the actual value of the object of the litigation, i.e. the allegedly improper

service repairs.


                                                   11
 Case: 1:20-cv-02248-PAB Doc #: 9 Filed: 12/22/20 12 of 12. PageID #: 142




       Moreover, in Count One, I-90 claims that, under Ohio Rev. C. § 4517 et seq., it is “entitled to

maintain the status quo and keep the service claims actually performed and paid for by NNA.” (Doc.

No. 1-1, ¶ 39.) As discussed above, according to I-90’s Complaint, as well as NNA’s appeal denial

letters, the value of these paid service claims is $76,664.92. (Id. at ¶ 15; see also Doc. Nos. 7-2, 7-3.)

Therefore, the “status quo” that I-90 seeks to maintain is one in which it retains $76,664.92 in paid

service claims. Accordingly, the Court is satisfied that it has subject matter jurisdiction based on

diversity under 28 U.S.C. § 1332.

IV.    Conclusion

       For the reasons stated above, Plaintiff’s Motion to Remand (Doc. No. 6) is DENIED.



       IT IS SO ORDERED.



                                                         s/Pamela A. Barker
                                                        PAMELA A. BARKER
Date: December 22, 2020                                 U. S. DISTRICT JUDGE




                                                   12
